CORRECTED NOTICE OF ALLOWABILITY 
Response to Arguments
This Corrected Notice of Allowability is in response to applicant’s new IDS filed on 6/30/2022.  Applicant’s amendments filed on 4/21/2021, by adding the additional limitations into independent claims 1, 15 and 16 overcome the rejections set forth in the Office Action dated 1/21/2022. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-3, 6-16 and 18-22 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Referring to claim 1, Akyildiz (US 20210367664) discloses the features of an ad hoc satellite network including multiple satellites (FIG. 6, Par. 53, “the CubeSats 110 operate in the exosphere (altitudes of 500 km and above) forming the network 600 in space to receive, transmit, and relay data. Par. 11, “A space-based ad hoc network of a plurality of cube satellites is in orbit. Each of the cube satellites is in a different orbit and is configured to communicate directly”), 
some or all of the multiple satellites communicatively coupled to other of the multiple satellites at any given time, the multiple satellites including a first satellite and a second satellite (FIG. 1, 4A and 4B and Par. 11 and 13, “Each of the cube satellites is in a different orbit and is configured to communicate directly with any other of the plurality of cube satellites”. FIG. 6, Par. 53,),  each of the first satellite and a second satellite comprising: at least one receive high frequency (HF) antenna configured to receive (Par. 33, “An antenna array 214 facilitates communications with other satellites and with ground stations”. Par. 44, “transceivers and antenna arrays used to support high-throughput inter-satellite and ground-satellite links used in CubeSat-enabled satellite applications”) HF signals (Par. 45, “high frequency bands”. Par. 39, “The transceiver employs the multi-band antenna array 352 to receive signals from other CubeSats in the network. The communications unit 350 is configured to communicate on multiple frequency bands, ranging from millimeter wave (30 GHz-300 GHz) to a terahertz band (300 GHz-10 THz)”); at least one transmit HF antenna configured to transmit (FIG. 5B, Par. 33, “An antenna array 214 facilitates communications with other satellites and with ground stations”. Par. 44, “transceivers and antenna arrays used to support high-throughput inter-satellite and ground-satellite links used in CubeSat-enabled satellite applications) HF signals (Par. 45, “high frequency bands”), at least one inter-satellite transmitter configured to transmit signals to at least one other satellite of the ad hoc satellite network (FIG. B, Par. 33, “An antenna array 214 facilitates communications with other satellites. Par. 39, “antenna array 352 to receive signals from other CubeSats in the network”), at least one inter-satellite receiver configured to receive signals from at least one other satellite of the ad hoc satellite network (FIG. 6, Par. 53, “the CubeSats 110 operate in the exosphere (altitudes of 500 km and above) forming the network 600 in space to receive, transmit, and relay data efficiently”. Note that figure 6 shows satellites 110 within the network 600 communicate with each other via wireless interface. Par. 33, “An antenna array 214 facilitates communications with other satellites” Par. 39, “antenna array 352 to receive signals from other CubeSats in the network”) ; and at least one processor (FIG. 3 and Par. 36, “processor 322”) communicatively coupled to the at least one receive HF antenna, the at least one transmit HF antenna, the at least one inter-satellite transmitter, and the at least one inter-satellite receiver (FIG. 3, “Processor 322”, “Communication sysrtems”, “Electronic based RF Front end”. FIG. 5B, FIG. 6, “RF Antenna”), and a first terminal including an transmit antenna configured transmit a communication payload to the ad hoc satellite network (FIG. 6, 620, 630, 622, Par. 13, “At least one ground station is in data communication with at least one of the cube satellites during at least a portion of the at least one of the cube satellite's orbits”. Par. 14, “At least one ground-based hub communicates with the plurality of multi-use cube satellites. An access gateway for energy constrained devices is configured to communicate with the plurality of multi-use cube satellites”. Par. 33, “An antenna array 214 facilitates communications with . . .  ground stations”. Par. 44, “CubeSats of the present invention can incorporate multi-frequency transceivers and antenna arrays used to support high-throughput inter-satellite and ground-satellite links used in CubeSat-enabled satellite applications. As shown in FIG. 5B); and a second terminal including an receive antenna configured receive the communication payload from the ad hoc satellite network (FIG. 6, 620, 630, 622, Par. 13, “At least one ground station is in data communication with at least one of the cube satellites during at least a portion of the at least one of the cube satellite's orbits”. Par. 14, “At least one ground-based hub communicates with the plurality of multi-use cube satellites. An access gateway for energy constrained devices is configured to communicate with the plurality of multi-use cube satellites”).
However, the prior art does not disclose or fairly suggest that: "the at least one receive HF antenna includes a receive- only HF antenna; at least one transmit HF antenna configured to transmit HF signals; at least one inter-satellite transmitter configured to transmit signals to at least one other satellite of the ad hoc satellite network; at least one inter-satellite receiver configured to receive signals from at least one other satellite of the ad hoc satellite network; and at least one processor communicatively coupled to the at least one receive HF antenna, the at least one transmit HF antenna, the at least one inter- satellite transmitter, and the at least one inter-satellite receiver; a first terminal including an HF transmit antenna configured transmit an HF communication payload to the ad hoc satellite network; and a second terminal including an HF receive antenna configured receive the HF communication payload from the ad hoc satellite network, wherein each of the first satellite and the second satellite is configured for coupler-less HF operation”, along with other limitations of the independent claim 1 and the prior art does not disclose “wherein the ad hoc satellite network is a global ad hoc satellite network, wherein the multiple satellites are low earth orbit (LEO) satellites, wherein some or all of the multiple satellites are communicatively coupled to other of the multiple satellites at any given time via at least one of radiofrequency (RF) inter-satellite cross links or optical inter-satellite cross links, wherein a first group of multiple geographically separated satellites of the global ad hoc satellite network is visible to the first terminal, wherein a second group of multiple geographically separated satellites of the global ad hoc satellite network is visible to the second terminal, wherein successful transmission of the HF communication payload to the ad hoc satellite network is improved by visibility of the first group of multiple geoqraphically separated satellites by the first terminal as compared to visibility of a single satellite, wherein successful reception of the HF communication payload from the ad hoc satellite network is improved by visibility of the second 6Appl. No. 17/139,068 Response to the Office Action dated 01/21/2022 group of multiple geographically separated satellites by the second terminal as compared to visibility of a single satellite”, along with other limitations of independent claims 15 and 16 and 22.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/              Primary Examiner, Art Unit 2644